Exhibit 10.3




SG BLOCKS, INC.
RESTRICTED SHARE UNIT AGREEMENT
(Special Bonus)
 

Summary of Restricted Share Unit Grant

 

SG Blocks, Inc. (the “Company”) grants to the Grantee named below, in accordance
with the terms of SG Blocks, Inc. Stock Incentive Plan, as amended (the “Plan”),
and this Restricted Share Unit Agreement (the “Agreement”), the following number
of Restricted Share Units, on the Date of Grant set forth below:




Name of Grantee:     [●]

Number of Restricted Share Units:  [●]

Date of Grant:     [●]

Vesting Dates:    December 31, 2020, December 31, 2021 and December 31, 2022

                                       

 

Terms of Agreement

1.     Grant of Restricted Share Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Date of Grant, the total number
of share units (the “Restricted Share Units”) set forth above.  Each Restricted
Share Unit shall represent the right to receive one share of the Company’s
common stock, par value $0.01 per share (“Share”), and shall at all times be
equal in value to one Share. The Restricted Share Units shall be credited in a
book entry account established for the Grantee until payment in accordance with
Section 3 hereof. 

2.     Vesting. The Restricted Share Units shall vest in three equal
installments on each of the Vesting Dates set forth above (subject to rounding
conventions adopted by the Company from time-to-time) (each, a “Vesting Date”),
provided that the Grantee shall have remained in the continuous employment or
other service of the Company or a Subsidiary (“Continuous Service”) through the
applicable Vesting Date. The Restricted Share Units shall vest in full if, prior
to a Vesting Date and during the Grantee’s Continuous Service, he or she dies or
becomes “disabled” within the meaning of Section 409A of the Internal Revenue
Code (the “Code”) or his or her employment or service is terminated by the
Company without Cause (as defined in the Plan). The Restricted Share Units that
have not yet vested shall be forfeited automatically without further action or
notice if the Grantee ceases to be employed by the Company or a Subsidiary,
except as otherwise provided in the immediately preceding sentence.
Notwithstanding the foregoing, the Board or Compensation Committee (the
“Committee”) may accelerate the vesting of Restricted Share Units at any time. 
   

3.      Payment.  The Company shall deliver to the Grantee (or the Grantee’s
estate in the event of death) the Shares underlying the vested Restricted Share
Units within 30 days after the date that the Restricted Share Units become
vested in accordance with Section 2.  The Company’s obligations with respect to
the vested Restricted Share Units shall be satisfied in full upon the delivery
of the Shares underlying the Restricted Share Units.

4.     Transferability.  The Restricted Share Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise, unless
otherwise provided under the Plan.  Any purported transfer or encumbrance in
violation of the provisions of this Section 4 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Share Units.  




1

--------------------------------------------------------------------------------







5.      Dividend, Voting and Other Rights.  The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 3 hereof.   The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement. 

 

6.     Payment of Dividend Equivalents.  From and after the Date of Grant and
until the earlier of (a) the time when the Restricted Share Units are paid in
accordance with Section 3 hereof or (b) the time when the Grantee’s right to
payment of the Restricted Share Units is forfeited in accordance with Section 2
hereof, on the date that the Company pays a cash dividend (if any) to holders of
Shares generally, the Grantee shall be entitled to a cash amount equal to the
product of (i) the dollar amount of the cash dividend paid per Share on such
date and (ii) the total number of unpaid Restricted Share Units credited to the
Grantee as of such date (the “Dividend Equivalent”).  The Dividend Equivalent
shall be paid to the Grantee at the same time that the related dividend is paid
to the holders of Shares. Dividend Equivalents will be subject to any required
withholding for federal, state, local, foreign or other taxes.

7.     No Retention Rights.  Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment or other
service with the Company or any Subsidiary, nor limit or affect in any manner
the right of the Company and its Subsidiaries to terminate the employment or
adjust the compensation of the Grantee.

 

8.      Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary.  

 

9.                   Taxes and Withholding.  To the extent the Company or any
Subsidiary is required to withhold any federal, state, local, foreign or other
taxes in connection with the delivery of Shares under this Agreement, then the
Company or Subsidiary (as applicable) shall retain a number of Shares otherwise
deliverable hereunder with a value equal to the applicable tax withholding
(based on the Fair Market Value of the Shares on the date of delivery); provided
that in no event shall the value of the Shares retained exceed the amount of
taxes required to be withheld based on the maximum statutory tax rates in the
Grantee’s applicable taxing jurisdictions.     

10.     Adjustments.  The number and kind of Shares deliverable pursuant to the
Restricted Share Units are subject to adjustment as provided in Section 15 of
the Plan.  




2

--------------------------------------------------------------------------------







11.     Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Share Units; provided, however,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement. 

 

12.     Amendments.  Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Grantee.  Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.  Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect in any material way the rights
of the Grantee under this Agreement without the Grantee’s consent unless the
Committee determines, in good faith, that such amendment is required for the
Agreement to either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code, or as otherwise may be provided in the
Plan. 

 

13.      Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

14.     Relation to Plan.  This Agreement is subject to the terms and conditions
of the Plan.  This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto.  In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.  The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Share Units.

 

15.      Successors and Assigns.  Without limiting Section 4, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

16.     Governing Law.  The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.




3

--------------------------------------------------------------------------------




 

17.      Use of Grantee’s Information.  Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan.  The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America.  The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

 

18.      Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement.  The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan. 

 

4

--------------------------------------------------------------------------------




                                                      


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.


SG BLOCKS, INC.


By:______________________________________
Paul M. Galvin
Chief Executive Officer and Chairman of the Board        

By signing below, you acknowledge that a copy of the Plan and Prospectus, and
the Company’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”) either have been received by you or are available for viewing at
www.sgblocks.com and you consent to receiving this Prospectus Information
electronically, or, in the alternative, agree to contact Mahesh Shetty at (646)
240-4235 to request a paper copy of the Prospectus Information at no charge. 
You also represent that you are familiar with the terms and provisions of the
Prospectus Information and hereby accept the award on the terms and conditions
set forth herein and in the Plan.  The terms and conditions of the Plan and this
Agreement constitute a legal contract that will bind both you and the Company as
soon as you accept the award.


                                                      



GRANTEE
                                                                                   
Date:                                                                                   

                                                      

5

--------------------------------------------------------------------------------


